Case 3:20-cv-02157-S Document 26 Filed 08/13/20 Page1of5 PagelD 323

United States District Court

NORTHERN DISTRICT OF 'FEXAS
DALLAS DIVISION

DANIEL GARZA et al.

Vv. CIVIL ACTION NO. 3:20-CV-1460-8

ton Con 0Ge 6Ge 6G

C.R. BARD INCORPORATED et al.
MEMORANDUM OPINION AND ORDER
This Order addresses Plaintiffs’ Unopposed Motion to Sever and Transfer Venue of Out-of-
State Plaintiffs’ Cases [ECF No. 21]. Defendants filed Responses to the Motion, stating that they do
not oppose severance and transfer of the cases identified in the Motion. See ECF Nos. 24, 25. For the
following reasons, the Court GRANTS the Motion.
I PROCEDURAL BACKGROUND
Plaintiffs filed this action in the state district court on April 9, 2020. See Notice of Removal
Ex. D-2. Defendants timely removed the case to this Court based on diversity of citizenship. See
Notice of Removal. Plaintiffs filed the pending Motion on July 29, 2020, which is now ripe and
pending before the Court.
H. SEVERANCE
A court has broad discretion to sever issues under Rule 21, see Brunet v. United Gas Pipeline
Co., 15 F.3d 500, 505 (Sth Cir. 1994), and that discretion similarly allows for the severance and
transfer of parties in the interest of justice, see Spencer, White & Prentis, Inc. v. Pfizer, Inc., 498 F.2d
358, 361-62 (Sth Cir. 1974). “In the situation where venue is proper for one defendant but not for
another and dismissal is inappropriate, the district court... may sever the claims, retaining jurisdiction
over one defendant and transferring the case as to the other defendant to an appropriate district.”
Carnival Corp. v. Tug W.O. Watson, No. Civ. A. 02-2375, 2003 WL 943633, at *1 (E.D. La. Mar. 5,

2003) (citation omitted); see also Stewart v. Livingston, Civ. A. No. H-14-1483, 2014 WL 4975434,

|
Case 3:20-cv-02157-S Document 26 Filed 08/13/20 Page2of5 PagelD 324

at *5 (S.D. Tex. Oct. 3, 2014) (citation omitted) (“The Court... has broad discretion to sever and
transfer issues that should be tried in another district.”). Defendants agree with Plaintiffs’ request to
sever the cases. Accordingly, the Court exercises its discretion and finds that severance of the out-of-
state plaintiffs is in the interest of justice.
HI. TRANSFER

A district court may transfer any civil action to any other district or division in which it might
have been brought for the convenience of the parties and witnesses, if such transfer is in the interest
of justice. See 28 U.S.C. § 1404(a). The moving party bears the burden of demonstrating that a
transfer of venue is warranted for convenience purposes. See Time, inc. v. Manning, 366 F.2d 690,
698 (5th Cir. 1966). The movant’s burden is to show “good cause” for transfer. fa re Volkswagen of
Am., Inc., 545 F.3d 304, 315 (Sth Cir. 2008) (hereinafter, “Volkswagen I’), The Fifth Circuit
explained:

Th[e] good cause burden reflects the appropriate deference to which the plaintiffs

choice of venue is entitled. When viewed in the context of § 1404(a), to show good

cause means that a moving party, in order to support its claim for a transfer, must satisfy

the statutory requirements and clearly demonstrate that a transfer is for the convenience

of parties and witnesses, in the interest of justice.
/d. (internal quotation marks omitted). The determination of venue transfer pursuant to § 1404{a) is
within the district court’s sound discretion, exercised “in light of the particular circumstances of the
case.” Hanby v. Shell Oil Co., 144 F. Supp. 2d 673, 676 (E.D. Tex. 2001) (citing Radio
Santa Fe v. Sena, 687 F. Supp. 284, 287 (E.D. Tex. 1988))). In doing so, the court must balance the
two categories of interest—-private and public—to resolve whether the movant has carried his burden,
Volkswagen H, 545 F.3d at 315 (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501 (1947)).

The private interest factors are: “(i) the relative ease of access to sources of proof; (2) the
availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance for
willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious and

2

 

 
Case 3:20-cv-02157-S Document 26 Filed 08/13/20 Page3of5 PagelD 325

inexpensive.” Jn re Volkswagen AG, 371 F.3d 201, 204 (Sth Cir. 2004) (hereinafter, “Volkswagen I)
(citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). The public interest factors are:
“(1) the administrative difficulties flowing from court congestion; (2) the local interest in having
localized interests decided at home; (3) the familiarity of the forum with the law that will govern the
case; and (4) the avoidance of unnecessary problems of conflict of laws of the application of foreign
law.” Id.

Plaintiffs request this Court to transfer the out-of-state plaintiffs to the jurisdictions in which
they had surgery for the implantation of their Bard inferior vena cava filter. See Mot. 7. The identified
cases might have been brought in those jurisdictions because that is where “a substantial part of the
events or omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b)(2). With respect to the
private and public interest factors, Plaintiffs assert that the out-of-state plaintiffs have essentially no
connection to the state of Texas. See Mot. 8-9; Pls.’ App. They reside outside of Texas, they were
not implanted with a Bard inferior vena cava filter in Texas, and essentially all of their medical
treatment took place outside of Texas. See generally Mot. In summary, none of the out-of-state
plaintiffs have any connection whatsoever to the Dallas Division of the Northern District of Texas.

Moreover, Plaintiffs assert (and Defendants do not dispute) that the proposed transfer
jurisdictions correspond with the out-of-state plaintiffs’ residences. See Mot. 8. Moreover, the out-
of-state plaintiffs received at least some medical care in that jurisdiction. See id. Thus, the private
and public interest factors weigh in favor of transfer, as (1) transfer will allow for ease of access to
sources of proof; (2) medical provider witnesses should be accessible through service of process; (3)
travel costs should be minimized; and (4) there is a local interest due to those plaintiffs’ residences.
See Volkswagen I, 371 F.3d at 204.

The Court notes that while Defendants agree that Plaintiff Jessica Hill’s (“Hill”) case should

be severed and transferred, they assert that the record is insufficient to determine the appropriate state

 
Case 3:20-cv-02157-S Document 26 Filed 08/13/20 Page4of5 PagelD 326

of transfer. See ECF No, 25. Regardless, the Court finds, and the record is undisputed, that Hill
resides in Kansas City, Kansas, see Pls. App. 002, and that she received at least some medical treatment
in Lawrence, Kansas, see Pls. App. 010. Therefore, the Court finds that the public and private interest
factors similarly weigh in favor of transfer with respect to Hill. Defendants agree that Plaintiff has
identified the proper transferee district for the remaining out-of-state plaintiffs.

Asaresult, the Court finds that Plaintiffs have met their burden to clearly demonstrate that the
proposed jurisdictions are more convenient forums for the parties and witnesses than the Dallas
Division of the Northern District of Texas. See 28 U.S.C. § 1404(a); Volkswagen H, 545 F.3d at 315.
Accordingly, based on the agreement of counsel and the undisputed representations by Plaintiffs’
counsel, the Court GRANTS the Motion and directs the Clerk of the Court to sever and transfer this
action as follows:

a. Plaintiff Audrey Black-Tureaud’s case be severed and transferred to the West Palm

Beach Division of the Southern District of Florida;

b. Plaintiff Leonora Brown’s case be severed and transferred to the Atlanta Division

of the Northern District of Georgia;

c. Plaintiff Michael Butler’s case be severed and transferred to the Evansville Division

of the Southern District of Indiana;

d. Plaintiff Jessica Hill’s case be severed and transferred to the Topeka Division of

the District of Kansas;

e. Plaintiff Shirley Hill’s case be severed and transferred to the Charlotte Division of

the Western District of North Carolina;

f Plaintiff Carlin Juegens’s case be severed and transferred to the St. Louis Division

of the Eastern District of Missouri;

g. Plaintiff David Kuzma’s case be severed and transferred to the Bay City Division

4

 

 
Case 3:20-cv-02157-S Document 26 Filed 08/13/20 Page5of5 PagelD 327

of the Eastern District Court Michigan;
h. Plaintiff Robbie Miller’s case be severed and transferred to the Raleigh Division of
the Eastern District Court North Carolina;
i. Plaintiff Majorie Seeba’s case be severed and transferred to the Fargo Division of
the District of North Dakota.
Plaintiff Daniel Garza is the sole plaintiff with any connection to this forum. Accordingly, he shall
remain in the Dallas Division of the Northern District of Texas.
SO ORDERED.

SIGNED August / 4 2020.

 

 

KXREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
